DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  “a first prat” in line 10 should read --a first part--  
Appropriate correction is required.
Claim 1 is objected to because it includes a reference character which is not enclosed within parentheses.  Line 5 recites “top rail 1.”
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “first/second rope.” It is unclear if the claim requires --the first or second rope-- or --the first and second rope--. It is unclear how to interpret the slash “/” since it is open to multiple interpretations. 
Dependent claims inherit the issues of claim 1 and are rejected for depending from rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2006/0162874) in view of Chen et al. (US 10,501,985), hereinafter referred to as Chen, and Shevick (US 2010/0206492). 
Regarding claim 1, Lin discloses a window curtain (Fig 5) comprising: 
a top rail (1); 
a bottom rail (4); 
5a curtain (3) connected between the top rail and the bottom rail; 
a transmission unit located in the bottom rail and including a control member, a motor, and a shaft (24), the shaft connected to the motor, the control member controlling operation of the motor (paragraph [0024]); 
a scrolling unit (winding 33) located in the bottom rail and including a first spool and first rope (left 33) wrapped to the first spool and a second end fixed to the top rail, and a second spool and second rope (right 33) wrapped to the second spool and second end fixed to the top rail (Fig 3).
Lin fails to disclose that the scrolling unit includes a case in 10which a passive part, a first part and a second part are accommodated, the passive part including a bevel gear and a spur gear which is co-rotated with the bevel gear, the shaft extending into the case and connected to a driving gear, the driving gear engaged with the bevel gear, the spur gear located beneath the bevel gear; 15the first part including at least one first gear, a first spool and a first rope, the at least one first gear engaged with the spur gear, the first rope wrapped to the first spool, an end of the first rope passing through a first transition member and the curtain, and fixed to a first end of the top rail; the second part including at least one second gear, a second spool 20and a second rope, the at least one second gear engaged with the at least one first gear, the second rope wrapped to the second spool, an end of the second 10rope passing through a second transition member and the curtain, and fixed to a second end of the top rail, and the first transition member and the second transition member respectively located to two ends of the bottom rail, the first transition member 5and the second transition member having identical structure and located symmetrically to each other, each of the first transition member and the second transition member including a first rod and a second rod, the first rod being perpendicular to the bottom rail, the second rod being parallel to the bottom rail, the first/second rope wrapped to the first rod and turning 90 10degrees to be wrapped to the second rod, and the first/second rope passing through the curtain and fixed to the top rail.  
Chen discloses a scrolling unit (Fig 8) that includes a passive part, a first part and a second part accommodated in a case, the passive part including a bevel gear (35) and a spur gear (Fig 9) which is co-rotated with the bevel gear, the shaft (30) extended into the case and connected to a driving gear (32), the driving gear engaged with the bevel gear, the spur gear located beneath the bevel gear; the first part including at least one first gear, a spool and a first rope, the at least one first gear engaged with the spur gear, the first rope wrapped to the first spool, the second part including at least one second gear, a second spool 20and a second rope, the at least one second gear engaged with the at least one first gear, the second rope wrapped to the second spool (Fig 5, 8, 9, 10). It would have been obvious to one having ordinary skill in the art before the effective filing date to provide Lin with the scrolling unit of Chen, Chen discloses an alternative technique for providing a scrolling unit and winding ropes around scrolling parts to lift and lower a window curtain. As modified, the assembly of Lin would maintain the same functionality with the scrolling unit of Chen equivalently winding ropes; the scrolling unit of Lin would be provided as the scrolling unit of Chen and the shaft connected to the motor of Lin would be provided with the driving gear of Chen such that the ropes of Lin are wrapped around the scrolling unit taught by Chen. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Shevick discloses an end a first rope passing through a first transition member (110) and a curtain and an end of a second 10rope passing through a second transition member and the curtain, the first transition member 5and the second transition member having identical structure and located symmetrically to each other, each of the first transition member and the second transition member including a first rod (175) and a second rod (171), the first rod being perpendicular to the bottom rail, the second rod being parallel to the bottom rail, the first/second rope wrapped to the first rod and turning 90 10degrees to be wrapped to the second rod, and the first/second rope passing through the curtain and fixed to the top rail (Fig 1 and 12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the curtain of Lin with the transition members of Shevick in order to guide the ropes from the bottom rail to the curtain. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 2, modified Lin discloses wherein the transmission unit includes a power supply (22) which is electrically connected to the motor.  
15Regarding claim 3, modified Lin discloses wherein the power supply includes a box (21) and a rechargeable battery (23) is received in the box.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, Chen, and Shevick, as applied in claim 1 above, in further view of Auger (WO 02/41740).
Regarding claim 4, although the window curtain of Lin has a control member to activate the motor it fails to disclose a wireless remote controller. However, Auger discloses that it is known for a window curtain to have the control member of a transmission unit controlled by a wireless remote controller (180) so as to activate the motor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the curtain of Lin with a wireless remote controller in order to easily control the window curtain. One would be motivated to provide a wireless remote controller in order to improve operation of the device. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 5, modified Lin fails to disclose 20the bottom rail includes a bottom plate and a housing, the bottom pate is connected to 11the housing to form a room between the housing and the bottom plate, the transmission unit, the scrolling unit, the first transition member and the second transition member are located in the room between of the housing and the bottom plate. However, Auger discloses that it is known for the bottom rail (80) of a curtain to include a bottom plate (120) and a housing (115), the bottom plate connected to the housing  to form a room between the housing and the bottom plate, the transmission unit, the scrolling unit located in the room between the housing and the bottom plate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and provide Lin with bottom rail arrangement taught by Auger in order to house and support the components. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As modified, the first and second transition members taught above would also be located in the room between the housing and the bottom plate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634